DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 04/19/2022 & 09/08/2022 with traverse of Group I (in both responses), claims 1-12 for further examination. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

3.	Applicant timely traversed the restriction (election) requirement in the reply filed on 04/19/2022 & 09/08/2022. Applicant's election with traverse of claims 1-12.
The traversal is on the grounds that a search of the claims of Group I would reveal references relevant to the claims of Group II, should any such references exist. Therefore, Applicant submits that no excess burden comes from search and examination of all pending claims.  This is not found persuasive because regardless of the search method, inventions with different limitations will require different search strategies, and the times to consider the relevancy of collective references would increase proportionality as well. 
Also, even though a few U.S. Patents disclosing both an apparatus and a method may be found in CPC subclass B05B, subgroup 1/14 and CPC subclass C23C, subgroup 14/24, it is recognized that a vapor deposition apparatus (CPC subclass B05B subject matter) and a method for coating a substrate in a vacuum chamber (CPC subclass C23C subject matter) are characterized as separate and distinct subject for inventive efforts. Thus it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention. The findings of separate classification and different field of search would justify a serious burden on the examiner if restriction is not required. See MPEP 808.02.  
Further, even though U.S. Patents disclosing apparatus species may be found in CPC subclass B05B, subgroup 1/14, it is recognized that species of a vapor deposition apparatus are characterized as separate and distinct subject for inventive efforts. Thus it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention.  The findings of different field of search would justify a serious burden on the examiner if restriction is not required. See MPEP 808.02.  
Furthermore, the restriction requirement was based Inventions | and Il are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as Claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the apparatus can be used to apply cleaning or etching material on a surface. 
Thus far, applicant has not proved or provided convincing argument that there is no material difference between the three inventions on the record.  Therefore, the requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/17/2021, 05/10/2022 & 07/13/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
6.	Claims 4-5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 4, lines 4-6 recite “when the heatable shield is not heated… when the heatable shield is heated” which is a conditional statement and unclear whether or not the limitations following “when” are part of the claimed invention. For examination purposes, examiner is interpreting “when the heatable shield is not heated… when the heatable shield is heated” as optional. To correct this problem, amend claim 4 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 5, line 5 recites “the circumferential direction”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting claim 5 as dependent from claim 2. To correct this problem, amend claim 5 to depend from claim 2.
As regards to claim 5, lines 5-6 recite “when the heatable shield is heated” which is a conditional statement and unclear whether on not the limitations following “when” are part of the claimed invention. For examination purposes, examiner is interpreting “when the heatable shield is heated” as optional. To correct this problem, amend claim 5 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim Rejections
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1 & 6-12 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kawato (US 20130273746 A1) hereinafter Kawato.
	As regards to claim 1, Kawato discloses a vapor deposition apparatus (abs; fig 1-17), comprising: 
a substrate support 52 for supporting a substrate 200 to be coated ([0071]-[0072]; fig 1-4); 
a vapor source 70 with a plurality of nozzles 71 for directing vapor toward the substrate support 52 through a vapor propagation volume (arrows, see fig 1) ([0071]-[0072]; [0077]; [0100]; [0109]; [0117]-[0125]; [0133]-[0136]; [0173]-[0176]; [0184]; [0193]-[0194]; fig 1-4); and 
a heatable shield 54 extending from the vapor source 70 toward the substrate support 52 and at least partially surrounding the vapor propagation volume (arrows, see fig 1), wherein the heatable shield 54 comprises an edge exclusion portion (solid area surrounding openings 61, see fig 1-4) for masking areas of the substrate 200 not to be coated ([0071]-[0072]; [0077]; [0100]; [0109]; [0117]-[0125]; [0133]-[0136]; [0173]-[0176]; [0184]; [0193]-[0194]; fig 1-4).
As regards to claim 6, Kawato discloses a vapor deposition apparatus (abs; fig 1-17), wherein the edge exclusion portion (solid area surrounding openings 61, see fig 1-4) is configured to mask two opposing lateral edges of the substrate 200 (see fig 1-4) ([0071]-[0072]; [0077]; [0100]; [0109]; [0117]-[0125]; [0133]-[0136]; [0173]-[0176]; [0184]; [0193]-[0194]; fig 1-4).
Regarding claim 7, the recitation “for enabling a deposition of two coating strips”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Kawato since Kawato meets all the structural elements of the claim and is capable of enabling a deposition of two coating strips, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 7, Kawato discloses a vapor deposition apparatus (abs; fig 1-17), wherein the heatable shield 54 comprises a segmentation portion (see fig 1-4) for masking an inner substrate 200 area capable of enabling a deposition of two coating strips (see fig 1-4) ([0071]-[0072]; [0077]; [0100]; [0109]; [0117]-[0125]; [0133]-[0136]; [0173]-[0176]; [0184]; [0193]-[0194]; fig 1-4).
As regards to claim 8, Kawato discloses a vapor deposition apparatus (abs; fig 1-17), wherein the segmentation portion (see fig 1-4) divides a coating window (dotted rectangle, see fig 3) provided by the heatable shield 54 into two or more sub-windows 61 having an essentially equal width in a lateral direction ([0071]-[0072]; [0077]; [0100]; [0109]; [0117]-[0125]; [0133]-[0136]; [0173]-[0176]; [0184]; [0193]-[0194]; fig 1-4).
Regarding claim 9, the recitation “for actively or passively heating the heatable shield to a temperature above a vapor condensation temperature”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Kawato since Kawato meets all the structural elements of the claim and is capable of for actively or passively heating the heatable shield to a temperature above a vapor condensation temperature, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 9, Kawato discloses a vapor deposition apparatus (abs; fig 1-17), comprising a heating arrangement (implicit of vapor deposition) capable of actively or passively heating the heatable shield 54 to a temperature above a vapor condensation temperature ([0071]-[0072]; [0077]; [0100]; [0109]; [0117]-[0125]; [0133]-[0136]; [0173]-[0176]; [0184]; [0193]-[0194]; fig 1-4).
Regarding claim 10, the recitation “to control the temperature of the heatable shield to be lower than a temperature inside the vapor source and higher than a vapor condensation temperature in the vapor propagation volume”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Kawato since Kawato meets all the structural elements of the claim and is capable of controlling the temperature of the heatable shield to be lower than a temperature inside the vapor source and higher than a vapor condensation temperature in the vapor propagation volume., if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 10, Kawato discloses a vapor deposition apparatus (abs; fig 1-17), further comprising: a controller 100 connected to the heating arrangement (implicit of vapor deposition) and capable of controlling the temperature of the heatable shield 54 to be lower than a temperature inside the vapor source 70 and higher than a vapor condensation temperature in the vapor propagation volume (arrows, see fig 1) ([0071]-[0072];[0142]; [0173]-[0176]; [0184]; [0193]-[0194]; fig 1-4).
As regards to claim 11, Kawato discloses a vapor deposition apparatus (abs; fig 1-17), wherein the heatable shield 54 is not in contact with the substrate support 52, such that the heatable shield 54 can move relative to the substrate support 52 and the vapor source 70 during vapor deposition ([0071]-[0072]; [0077]; [0100]; [0109]; [0117]-[0125]; [0133]-[0136]; [0173]-[0176]; [0184]; [0193]-[0194]; fig 1-4).
As regards to claim 12, Kawato discloses a vapor deposition apparatus (abs; fig 1-17), wherein the heatable shield 54 surrounds the vapor propagation volume (arrows, see fig 1) at two lateral sides and at at least one of a substrate 200 entrance side and at a substrate 200 exit side ([0071]-[0072]; [0077]; [0100]; [0109]; [0117]-[0125]; [0133]-[0136]; [0173]-[0176]; [0184]; [0193]-[0194]; fig 1-4).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawato as applied to claim 1 above, and further in view of Nakayama et al. (US 2007/0026141 A1) hereinafter Nakayama. 
As regards to claim 2, Kawato discloses a vapor deposition apparatus (abs; fig 1-17), the substrate support 52, the substrate 200 and the vapor source 70 ([0071]-[0072]; [0077]; [0100]; [0109]; [0117]-[0125]; [0133]-[0136]; [0173]-[0176]; [0184]; [0193]-[0194]; fig 1-4), however Kawato does not disclose wherein the substrate support 52 is a rotatable drum with a curved drum surface, and the vapor deposition apparatus is configured to move the substrate 200 on the curved drum surface past the vapor source 70 in a circumferential direction.
Nakayama discloses a vapor deposition apparatus (abs; fig 1-3), wherein the substrate support 20 is a rotatable drum with a curved drum surface (see fig 1), and the vapor deposition apparatus 11 is configured to move the substrate 1 on the curved drum surface past the vapor source 17 in a circumferential direction ([0053]-[0066]; fig 1-3). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include wherein the substrate support is a rotatable drum with a curved drum surface, and the vapor deposition apparatus is configured to move the substrate on the curved drum surface past the vapor source in a circumferential direction in the apparatus of Kawato, because Nakayama teaches the use of wherein the substrate support is a rotatable drum with a curved drum surface, and the vapor deposition apparatus is configured to move the substrate on the curved drum surface past the vapor source in a circumferential direction to provide a magnetic recording medium production apparatus which is free from base film breakage, capable of running a base film stably during a vapor deposition preparation stage and a vapor deposition step, and excellent in production efficiency ([0013]-[0018]).
As regards to claim 3, Kawato discloses a vapor deposition apparatus (abs; fig 1-17), the edge exclusion portion (solid area surrounding openings 61, see fig 1-4) extends along the substrate support 52 ([0071]-[0072]; [0077]; [0100]; [0109]; [0117]-[0125]; [0133]-[0136]; [0173]-[0176]; [0184]; [0193]-[0194]; fig 1-4), however Kawato does not disclose the curved drum surface in the circumferential direction and follows a curvature thereof.
Nakayama discloses a vapor deposition apparatus (abs; fig 1-3), wherein the substrate support 20 is a rotatable drum with a curved drum surface (see fig 1), and the vapor deposition apparatus 11 is configured to move the substrate 1 on the curved drum surface past the vapor source 17 in a circumferential direction and follow a curvature thereof ([0053]-[0066]; fig 1-3). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include wherein the substrate support is a rotatable drum with a curved drum surface, and the vapor deposition apparatus is configured to move the substrate on the curved drum surface past the vapor source in a circumferential direction and follow a curvature thereof in the apparatus of Kawato, because Nakayama teaches the use of wherein the substrate support is a rotatable drum with a curved drum surface, and the vapor deposition apparatus is configured to move the substrate on the curved drum surface past the vapor source in a circumferential direction and follow a curvature thereof to provide a magnetic recording medium production apparatus which is free from base film breakage, capable of running a base film stably during a vapor deposition preparation stage and a vapor deposition step, and excellent in production efficiency ([0013]-[0018]).
As regards to claim 4, Kawato discloses a vapor deposition apparatus (abs; fig 1-17), wherein a maximum distance between the edge exclusion portion (solid area surrounding openings 61, see fig 1-4) and the substrate support 52 can be less than 2 mm when the heatable shield 54 is heated to an operation temperature ([0071]-[0072]; [0077]; [0100]; [0109]; [0117]-[0125]; [0133]-[0136]; [0173]-[0176]; [0184]; [0193]-[0194]; fig 1-4), however Kawato does not disclose the curved drum surface. 
Nakayama discloses a vapor deposition apparatus (abs; fig 1-3), wherein the substrate support 20 is a rotatable drum with a curved drum surface (see fig 1), and the vapor deposition apparatus 11 is configured to move the substrate 1 on the curved drum surface past the vapor source 17 in a circumferential direction ([0053]-[0066]; fig 1-3). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include wherein the substrate support is a rotatable drum with a curved drum surface, and the vapor deposition apparatus is configured to move the substrate on the curved drum surface past the vapor source in a circumferential direction in the apparatus of Kawato, because Nakayama teaches the use of wherein the substrate support is a rotatable drum with a curved drum surface, and the vapor deposition apparatus is configured to move the substrate on the curved drum surface past the vapor source in a circumferential direction to provide a magnetic recording medium production apparatus which is free from base film breakage, capable of running a base film stably during a vapor deposition preparation stage and a vapor deposition step, and excellent in production efficiency ([0013]-[0018]).
As regards to claim 5, Kawato discloses a vapor deposition apparatus (abs; fig 1-17), comprising at least three alignment points 62/63 spaced-apart from each other in the circumferential direction and protruding into respective alignment spots for positioning the heatable shield 54 at a predetermined distance from the substrate support 52 and capable of having a sub-mm deviation over an extension of the heatable shield 54 in the direction when the heatable shield 54 is heated ([0071]-[0072]; [0077]; [0100]; [0109]; [0117]-[0125]; [0133]-[0136]; [0173]-[0176]; [0184]; [0193]-[0194]; fig 1-4), however Kawato does not disclose the curved drum surface with a radial distance from the rotatable drum in the circumferential direction.
Nakayama discloses a vapor deposition apparatus (abs; fig 1-3), wherein the substrate support 20 is a rotatable drum with a curved drum surface (see fig 1), and the vapor deposition apparatus 11 is configured to move the substrate 1 on the curved drum surface past the vapor source 17 in a circumferential direction with a radial distance from the rotatable drum in the circumferential direction ([0053]-[0066]; fig 1-3). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include wherein the substrate support is a rotatable drum with a curved drum surface, and the vapor deposition apparatus is configured to move the substrate on the curved drum surface past the vapor source in a circumferential direction with a radial distance from the rotatable drum in the circumferential direction in the apparatus of Kawato, because Nakayama teaches the use of wherein the substrate support is a rotatable drum with a curved drum surface, and the vapor deposition apparatus is configured to move the substrate on the curved drum surface past the vapor source in a circumferential direction with a radial distance from the rotatable drum in the circumferential direction to provide a magnetic recording medium production apparatus which is free from base film breakage, capable of running a base film stably during a vapor deposition preparation stage and a vapor deposition step, and excellent in production efficiency ([0013]-[0018]).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jethro M. Pence/
Primary Examiner
Art Unit 1717